Citation Nr: 1719789	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative disk disease (DDD) without radiculopathy (claimed as cervical herniated nucleus pulposus with radiculopathy).

2.  Entitlement to a rating in excess of 10 percent for a herniated disc at L5-S1 without radiculopathy (also claimed as thoracic segmental dysfunction).


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to July 1992, June 1996 to June 2001, and July 2004 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, granted service connection for cervical spine degenerative disk disease (DDD) without radiculopathy, with an initial evaluation 10 percent, effective October 23, 2008, and denied an increased disability rating for a herniated disc at L5-S1 without radiculopathy.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

During the pendency of the appeal for the Veteran's back disabilities, he has undergone VA examinations in May 2009, December 2009, January 2012, and July 2016.  These examination reports do not include all the required testing pursuant to § 4.59 and Correia.  These examinations provided ranges of motion, but did not include joint testing for pain on both active and passive ranges of motion.  As such, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected herniated disc at L5-S1 and degenerative disc disease of the cervical spine.  The claims file should be reviewed and all appropriate testing should be conducted.

a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.  

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional loss or impairment due to pain, weakness, easy fatigability, incoordination, or during flare-ups.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost.  

These findings are required by VA regulations as interpreted by courts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If it is not possible to provide the requested opinions on additional functional impairment without resort to speculation, the examiner must explain why this is so. 

c) The examiner should also discuss the nature, extent and severity of any radiculopathy or neuropathy found to be present.  If none is found, the examiner must reconcile his or her finding with those findings in the May 2009 and January 2012 VA examinations which show symptoms and a diagnosis of radiculopathy.

For any radiculopathy or neurologic impairment found in the upper or lower extremities, the examiner should specifically opine as to whether the paralysis is complete or incomplete, and whether such symptomatology is best described as "mild," "moderate," "moderately severe," or "severe."

2.  Finally, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







